1
2
3
4
5
6
7
8                                      UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11    JOSE ROBERTO ZAIZA,                               CASE No. 1:16-cv-01862-LJO-JLT (PC)
12                        Plaintiff,                    ORDER VACATING WRIT OF HABEAS
                                                        CORPUS AD TESTIFICANDUM
13           v.
14                                                      (Doc. 33)
      C. GUTHRIE, et al.,
15                                                      CLERK OF COURT TO CLOSE CASE
                          Defendants.
16
17          The parties settled this action on September 5, 2018, during a settlement. (Doc. 40.) All dates,

18   hearings, and conferences have been vacated, and the parties have now filed a stipulation for voluntary

19   dismissal with prejudice. (Doc. 42.) The Federal Rules of Civil Procedure Rule 41 makes such

20   stipulations effective immediately with further order of the Court. Because all parties who have appeared
21   in the action signed the stipulation (Doc. 42), it “automatically terminate[d] the action.” Wilson v. City
22   of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, The Court thus ORDERS:
23          1. The September 11, 2018, writ of habeas corpus ad testificandum for plaintiff’s appearance
24                at the telephonic trial confirmation hearing (Doc. 33) is VACATED;
25          2. The Clerk of Court is DIRECTED to close this action;
26   ///
27   ///
28

                                                         1
1
          3. The Clerk of Court shall provide via fax or email a copy of this order to the Litigation
2
                Coordinator at California State Prison in Corcoran, California.
3
4    IT IS SO ORDERED.
5
       Dated:     October 9, 2018                             /s/ Jennifer L. Thurston
6                                                     UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
